Citation Nr: 1216169	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  11-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas



THE ISSUE

Whether a September 20, 1962, rating decision that denied service connection for an acquired psychiatric disorder was clearly and unmistakably erroneous.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1947 to June 1949 and from August 1949 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The record does not reveal the kind of error of fact or law in the RO's September 20, 1962, rating decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The Veteran has not presented a valid claim of clear and unmistakable error in the September 20, 1962, rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105, 20.1403 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the United States Court of Appeals for Veterans Claims has held that the duty to notify and assist Veteran's does not apply to claims of CUE.  See, e.g., Livesay v. Principi, 15 Vet. App. 165 (2001).  


In this case, the Veteran contends there was clear and unmistakable error (CUE) in the RO's September 20, 1962, denial of service connection for a nervous condition.  The Veteran's representative has asserted two different theories of entitlement.  First, the Veteran's representative has argued that VA failed to adjudicate a reasonably raised claim in 1962.  Specifically, the Veteran's representative has asserted that a claim of entitlement to a disability resulting from anxiety disorder is still pending.  In the alternative, the Veteran's representative claims that the September 20, 1962, rating decision contained clear and unmistakable error by failing to afford the Veteran the benefit of the presumption of soundness.  

Finality of decision

With regard to the Veteran's first argument, the Board notes that the Veteran filed a claim of entitlement to service connection for "nervous condition" in August 1962.   See VA Form 21-526, Veteran's Application for Compensation or Pension, received August 6, 1962.  

The medical evidence of record at that time of the September 1962 rating decision consisted of the Veteran's service medical records and an admission summary from the VA Medical Center (VAMC) in Palo Alto, California dated in July 1962.  

The Veteran's service medical records reflect that the Veteran was under psychiatric observation in October 1950 and a diagnosis of emotional instability was rendered at that time.  In 1952, acute situational maladjustment manifested by excessive alcoholic intake was noted.  In December 1959, the Veteran was noted to have a drinking problem for over ten years and during some of his alcoholic bouts he displayed manic type behavior.  

The July 1962 VA medical records reflects an admission for one month (from July to August 1962) for a diagnosis of chronic mild anxiety reaction with personality trait disturbance, passive-aggressive personality, manifested by anxiety, periods of depression, refuge in alcohol, dependence, passive adjustment to life, some poor judgment, poor tolerance of frustration, and poorly controlled hostility.  Stress due to a difficult work situation was also noted.  The overall impairment was noted to be mild.  

The September 20, 1962, rating decision lists the issue as "service connection, nervousness."  The rating decision notes the Veteran's course of treatment in service for what was diagnosed as emotional instability and acute situational maladjustment and noted that the Veteran sought treatment after service for anxiety reaction with personality trait disturbance and passive aggressive personality.  The rating decision denied entitlement to service connection for anxiety reaction and emotional instability, superimposed by chronic alcoholism.  Anxiety disorder was noted to be "NSC PTE" [nonservice connected, prior to entry].  The rating decision noted that emotional instability was a constitutional or developmental abnormality and not considered a disability under the law.  

The RO addressed all possible manifestations of the Veteran's claimed "nervous condition" at the time of the September 1962 rating decision based on the evidence of record at the time of the denial.  Moreover, the Veteran did not submit a notice of disagreement of the denial of his claim within one year of the notification of the denial of his claim.  As the decision was not appealed by the Veteran, it is final.  38 U.S.C. § 4005 (1962); 38 C.F.R. § 19.2 (1962).  Additionally, there is not a claim pending since the Veteran initially filed his claim of entitlement to a nervous condition in August 1962 as all possible manifestations of the Veteran's claimed nervous condition were addressed in the September 1962 rating decision.  

Clear and unmistakable error (CUE)

The Board will next address the alternative argument asserted by the Veteran's representative.  As noted, the Veteran's representative has asserted that the September 20, 1962, rating decision contained CUE by failing to afford the Veteran the benefit of the presumption of soundness.  

The law provides that a prior final rating action will be revised only on the basis of CUE.  38 C.F.R. § 3.105(a) (2011).  CUE requires a finding that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell, 3 Vet. App. at 314.

Also, in a valid CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  

If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be dismissed or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE claim requires some degree of specificity as to what the alleged error is).  

As a threshold matter, the Board finds that the argument advanced by the Veteran alleging CUE has been made with the requisite specificity.  38 C.F.R. § 20.1404(b).  

Under the law in effect at that time of the September 1962 decision, the Board notes that the regulatory provisions extant in 1962, with respect to establishing service connection for a particular disability, were essentially the same as they are today.  Compare 38 C.F.R. §§ 3.303, 3.304 (1962), with 38 C.F.R. §§ 3.303, 3.304 (2011); 38 U.S.C. § 310 (1962), with 38 U.S.C. § 1110 (2011).  That is to say that, in order to establish service connection for a particular disability, there must be evidence that establishes that such disability is traceable to disease or injury that began in or was aggravated by service.  Id.  Likewise, with respect to establishing service connection for a presumptive wartime chronic disability, such as psychoses, the regulatory provisions in 1962 were also essentially the same as they are today.  Compare 38 C.F.R. §§ 3.307, 3.309 (1962), with 38 C.F.R. §§ 3.307, 3.309 (2012); 38 U.S.C. § 312 (1962), with 38 U.S.C. § 1112 (2011).  

A veteran was considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrated that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports were to be considered as noted. 38 U.S.C. § 311 (1962); 38 C.F.R. § 3.304(b) (1962).  A preexisting injury or disease was considered to have been aggravated by service where there was an increase in disability during service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C. § 353 (1962); 38 C.F.R. § 3.306 (1962).

As noted, at the time of the RO's initial September 20, 1962, rating decision, service medical records were available.  The records reflect that a neuropsychiatric evaluation was normal at the Veteran's December 1947 entrance examination and June 1949 separation examination.  The records do not reflect any complaints, findings, or treatment for any psychiatric disorders during the Veteran's first period of service.  The Veteran's August 1949 entrance examination reflects that a neuropsychiatric examination was normal and no personality deviation was noted.  In October 1950, the Veteran was admitted for psychiatric observation due to compulsions, homicidal in nature and assessed with acute, severe anxiety at that time.  He was under observation for five days and discharged to duty with a diagnosis of emotionally unstable personality superimposed upon a sensitive type of individual who has marked inferiority.  His so-called homicidal trends which he gave prior to admission were determined to be not true or confirmed impressions but were considered the sequelae to an alcoholic spree of the night before.  He was also assessed with pathological personality type, emotional instability.  The Veteran was admitted for a period of two weeks for alcoholism in March 1952.  He was assessed with severe, acute, situational maladjustment manifested by excessive alcoholic intake at his admission.  Reenlistment examinations dated in July 1952 and November 1955 include normal psychiatric evaluations.  The Veteran's December 1959 separation examination similarly includes a normal psychiatric evaluation.  It appears that the Veteran was referred for a psychiatric evaluation for his clearance for separation five days after his December 1959 separation examination.  However, the results of said evaluation are not of record.   

The other medical evidence of record at the time of the September 1962 rating decision includes a July 1962 VA medical record which reflects an admission for one month (from July to August 1962) for a diagnosis of chronic mild anxiety reaction with personality trait disturbance, passive-aggressive personality, manifested by anxiety, periods of depression, refuge in alcohol, dependence, passive adjustment to life, some poor judgment, poor tolerance of frustration, and poorly controlled hostility.  Stress due to a difficult work situation was also noted.  The overall impairment was noted to be mild.  

The September 20, 1962, rating decision notes the Veteran's course of treatment in service for what was diagnosed as emotional instability and acute situational maladjustment and noted that the Veteran sought treatment after service for anxiety reaction with personality trait disturbance and passive aggressive personality following service.  The rating decision denied entitlement to service connection for anxiety reaction and emotional instability, superimposed by chronic alcoholism.  Anxiety disorder was noted to be "NSC PTE" [nonservice connected, prior to entry].  The rating decision noted that emotional instability was a constitutional or developmental abnormality and not considered a disability under the law.  

The Veteran's representative essentially argues that the RO improperly applied the statutory provisions extant at the time of the September 1962 rating decision.  Specifically, he has indicated that the RO's determination that anxiety reaction existed prior to the Veteran's entry to service was incorrect because anxiety was not noted at the Veteran's entrance to either period of service.  Further, because no psychiatric disability was noted at the Veteran's entrance to service the Veteran should have been presumed sound.  Finally, the Veteran's representative asserts that emotional instability, superimposed by chronic alcoholism is not a personality disorder according to 38 C.F.R. § 3.303(c) because no such disorder was noted at the Veteran's entrance into service and the Veteran's treatment for anxiety reaction following service was a continuation of the same condition noted during service.  The Veteran's representative cites to a General Counsel Opinion (G.C. Prec. 67-90) to support his theory.  The Board notes that this opinion was promulgated in 1990 and was not for consideration in 1962 and will not be considered in this decision.  

In considering the laws and regulations and for the reasons and bases set forth below, the Board concludes that the Veteran cannot prevail on his CUE claim. 

Even affording the Veteran the benefit of the presumption of soundness, the evidence of record at the time of the September 1962 rating decision does not compel one to reach the conclusion, to which reasonable minds could not differ, that service connection would have been granted but for the alleged error.  While there was evidence of in-service diagnosis of acute and severe anxiety (October 19, 1950) a subsequent treatment note on October 20, 1950, stated the so-called homicidal trends the Veteran gave prior to admission were not true or confirmed impressions but may have been the sequel for an alcoholic spree the night before; the clinical impression at that time was emotionally unstable personality type superimposed on a sensitive individual with marked inferiority.  The Report of Medical Examination at the time of the Veteran's discharge from service showed psychiatric evaluation as "normal" and at the time of the September 1962 rating decision there was no competent medical evidence etiologically linking any post-service diagnosed psychiatric disorder to either of the Veteran's periods of service.  Therefore, it is the Board's conclusion that the evidence of record at the time of the September 20, 1962, rating decision provided reasonable support for the RO's determination that the Veteran's psychiatric disorders were not related to his periods of service.  

It is important for the Board to note that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's psychiatric disorders in September 1962.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is clear (undebatable) that a different result should have ensued.  Here, for the reasons stated, the Board must answer that question in the negative.  Even if a retrospective review suggests that service connection could have been granted, because this point is debatable in light of the law and evidence then available, the Veteran cannot prevail on his CUE claim.

The "benefit of the doubt rule" is not applicable when the claim is CUE.  38 C.F.R. § 20.1411 (a) and (b).


ORDER

The Board having found that a September 20, 1962, rating decision that denied service connection for an acquired psychiatric disorder was not clearly and unmistakably erroneous, the appeal of this issue is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


